Exhibit FORWARD AIR CORPORATION REPORTS FOURTH QUARTER AND FISCAL 2008 RESULTS GREENEVILLE, Tenn.—(BUSINESS WIRE) – February 9, 2009—Forward Air Corporation (NASDAQ:FWRD) today reported results for the fourth quarter and year ended December 31, Operating revenue for the quarter ended December 31, 2008 increased 7.8% to $123.4 million from $114.5 million for the same quarter in 2007.Income from operations was $14.0 million, compared with $20.0 million for the fourth quarter of 2007, a decrease of 30.0%.As a percent of operating revenue, income from operations decreased to 11.3% from 17.5% for the same quarter last year.Net income during the period decreased by $4.1 million, or 32.8%, to $8.3 million from $12.4 million in the fourth quarter of 2007.Net income per diluted share for the fourth quarter of 2008 was $0.29 compared with $0.43 in the same quarter in 2007, a decrease of 32.6%. Operating revenue for the year ended December 31, 2008 increased 20.8% to $474.4 million from $392.7 million for the same period in 2007.Income from operations was $70.3 million, compared with $71.0 million in the prior-year period, a decrease of 1.0%.As a percent of operating revenue, income from operations decreased to 14.8% for the year ended 2008 from 18.1% in 2007.Net income during the period decreased 5.3% to $42.5 million from $44.9 million in the prior-year period.Net income per diluted share from operations for the year ended 2008 was $1.47 compared with $1.50 for the year ended December 31, 2007, a decrease of 2.0%. Bruce A.
